Case 1:20-cv-01579-TWP-MPB Document 1-1 Filed 06/05/20 Page 1 of 4 PageID #: 5




                   EXHIBIT 1
Case 1:20-cv-01579-TWP-MPB 29D02-2005-Ml-003248
                           Document 1-1 Filed 06/05/20 Page 2 of 4 PageID   #: 5/6/2020
                                                                        Filed:  6       10:52 PM
                                                                                                                                                                      Clerk
                                                           Hamilton Superior Court 2                                                               Hamilton County, Indiana




 STATE OF INDIANA                             )                         IN   THE HAMILTON SUPERIOR COURT
                                     )SS:
COUNTY OF HAMILTON                            )                          CASE NO.


The Phillip Baker Group,               LLC
dba Indiana Gun Club
                                                              VVW


                        Plaintiff.


           _VS_
                                                               /vvv




Philadelphia Insurance Companies                                \




                        Defendant.                              V




                                        PLAINTIFF’SCOMPLAINT FOR DAMAGES,
                                         BREACH OF CONTRACT AND BAD FAITH
          COMES NOW the Plaintiff, The Phillip Baker Group, by counsel, Andrew Flittner,                                      and for    it’s   complaint


for   damages   alleges:


          1.    Plaintiff, Phillip   Baker Group     is   a Hamilton County based Limited Liability                   Company.

          2.    Defendant, Philadelphia Insurance Companies,                      is   a foreign corporation engaged in selling insurance in


the State of Indiana.


          3.    Plaintiff purchased a policy       0f insurance 0n         it’s   business prior to    March   8th   201 8.


          4.    The insurance policy provided business                 interruption insurance and property insurance.


          5.    The policy was     in full force   and    effect      0n March         8th,   201 8.


          6.    On March    8th   2018, a catastrophic ﬁre loss occurred 0n the premises 0f Plaintiff’ s business.


          7.    As   a proximate result 0f the ﬁre plaintiff lost property and business.


                                                                       COUNT I
                                                      BREACH OF CONTRACT
          8.    Plaintiff incorporates   by reference       the allegations contained in paragraphs one through seven above.


          9.    Plaintiff purchased insurance that         covered the losses sustained from the ﬁre on March                      8th   2018.


          10.    Defendant, Philadelphia Insurance Companies,                      is    liable t0 Plaintiff under the provisions         of the policy.
Case 1:20-cv-01579-TWP-MPB Document 1-1 Filed 06/05/20 Page 3 of 4 PageID #: 7



            11.   Defendant, Philadelphia Insurance Companies, have wrongfully denied in excess 0f $50,000 in


coverage for both business interruption and property loss and refuses t0 pay the claim.


            12.   Defendant, Philadelphia Insurance Companies, by and through                        its   agents and employees failed to pay


fully   under the provisions of the policy.


                                                                        COUNT II
                                                           INSURANCE BAD FAITH

            13.   Plaintiff incorporates          by reference   the allegations contained in paragraphs one through twelve above.


            14.   Implied in the written insurance contract between Plaintiff and Philadelphia Insurance Companies was


a covenant 0f good faith and fair dealing.


            15.   Defendant, through        its    agents and employees, has breached the covenant 0f good faith and fair dealing


by engaging       in the following unfair claim settlement practices:


                       A.           Misrepresenting pertinent facts or insurance policy provisions relating to coverage at issue;


                       B.            Failing to acknowledge and act reasonably promptly                    upon communications with respect

                                     t0 Plaintiff’s claim;


                       C.            Failing t0 adopt and implement reasonable standards for the                   prompt investigation 0f

                                     Plaintiff’ s claim;



                       D.            Refusing t0 pay Plaintiff s claim without conducting a reasonable investigation based


                                     upon   all   available information;


                       E.            Failing t0     afﬁrm 0r deny coverage 0f Plaintiff’s claim Within a reasonable time                after


                                     proof 0f loss statements were completed;


                       F.            Not attempting      in   good   faith to effectuate   prompt,    fair,   and equitable settlement of

                                     Plaintiff s underinsured claim after liability         became reasonably         clear;   and

            16.   Plaintiff believes     and thereupon alleges          that Philadelphia Insurance         Companies has an established

practice 0f such     bad    faith   conduct with respect t0       its   own   insurance policy holders.


            17.   Plaintiff believes     and thereupon alleges          that Philadelphia Insurance         Companies,   in    committing the


above referenced       acts   of bad   faith,     did so intentionally, maliciously, and With the purpose of denying the insurance


policy beneﬁts.
Case 1:20-cv-01579-TWP-MPB Document 1-1 Filed 06/05/20 Page 4 of 4 PageID #: 8



               WHEREFORE, Plaintiff,         Phillip   Baker Group, prays for judgment ordering Defendant, Philadelphia

 Insurance Companies, t0 pay Phillip Baker Group’s claims for business interruption insurance and property


 insurance payments beneﬁts under the terms of the policy, for punitive damages against Philadelphia Insurance


 Companies       to   punish and make example of its conduct, for the costs of suit incurred herein and for such other relief


 as the Court     may deem just and proper.

                                                                  Respectfully submitted,


                                                                  O|F Legal Solutions,      LLC



                                                                  /s/   Andrew     M Flittner
                                                                  Andrew     Flittner,   # 30616-49




                                                       CERTIFICATE OF SERVICE

           I   hereby certify that a copy of the foregoing has been served upon the following counsel


of record by ﬁrst class United States, postage prepaid,          this 6th   day 0f May, 2020:



                        Philadelphia Insurance Companies
                        P.O.   Box 70251
                        Philadelphia,   PA   19 1 76-0251


                        Philadelphia Insurance Companies
                        251    N Illinois Street #600
                        Indianapolis, Indiana    46204




                                                                            /s/   Andrew    M Flittner
                                                                            Andrew   Flittner




O|F Legal Solutions,       LLC
PO Box  30095
Indianapolis, Indiana         46230
(3 17)   662-0070
